Citation Nr: 1217098	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-26 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for right epididymitis with painful testicle, evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for left varicocele.  

3.  Entitlement to a compensable rating for skin disability of the scrotum.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was later transferred to the jurisdiction of the Cleveland, Ohio RO.

In January 2008 and June 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

(The decision below addresses the rating claims.  The question of entitlement to service connection for erectile dysfunction is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Right epididymitis is not manifested by atrophy of the testicle, or symptoms resulting in similar disability.  

2.  Left varicocele is not manifested by atrophy of the testicle, or symptoms resulting in similar disability.  

3.  The Veteran's skin disability of the scrotum is not manifested by a scar, rash, lesions, pain, or limitation of function.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.115b, Diagnostic Codes 7523, 7524, 7525 (2011).

2.  The criteria for a compensable rating for left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.115b, Diagnostic Codes 7523, 7524, 7525 (2011).

3.  The criteria for a compensable rating for skin disability of the scrotum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7804, 7805, 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through October 2004, March 2008, and March 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims by addressing the current level of severity of the Veteran's right epididymitis, left varicocele and skin disability of the scrotum.  

In addition, the Veteran's records from the Social Security Administration (SSA) have been obtained and included in the claims folder.  The Board is satisfied there was substantial compliance with its January 2008 and June 2010 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Right Epididymitis and Left Varicocele

The Veteran's right epididymitis has been rated as 10 percent disabling under Diagnostic Code (DC) 7599-7524, and left varicocele is rated as noncompensably disabling under DC 7599-7523.  38 C.F.R. § 4.115b, DCs 7523, 7524.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the genitourinary system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, the RO has determined that the diagnostic codes most analogous to the Veteran's right epididymitis and left varicocele are DCs 7523 and 7524.  

DC 7523 provides for a noncompensable rating for the complete atrophy of one testis, while a 20 percent rating is warranted for complete atrophy of both testes.  DC 7524 provides for a noncompensable rating for the removal of one testis, while a 30 percent rating is warranted for the removal of both testes.  38 C.F.R. § 4.115b, DCs 7523, 7524.  

A note to these DCs provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testicle unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss. 

Additionally, these DCs provide that entitlement to special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k) should be considered.  See 38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1). 

The Veteran underwent a VA examination in November 2004.  There were no recurrent urinary tract infections noted.  The Veteran did report erectile dysfunction for the previous 5 or 6 years, which was successfully treated with medication.  Physical examination showed bilaterally descended testes, with no tenderness or masses observed on palpation.  The testicles were of normal size and consistency.  A scrotal ultrasound showed a "small" left varicocele, bilateral epididymal cysts, and bilateral hydroceles.  The Veteran reported pain in the right testicle 3 to 4 times a month which radiated upward.  The pain lasted 1 to 2 minutes and required him to stop whatever he was doing to relieve it.  He did not require any antibiotic or pain medication.  

The Veteran underwent another VA examination in March 2006.  He reported nocturia 3 to 4 times a night, but no recurrent urinary tract infections.  He had not been hospitalized for any urinary tract disease within the past year.  There were no catheterization, dilatation, or drainage procedures.  There was no trauma or surgery involving the penis or testicle.  The Veteran's erectile dysfunction was no longer successfully treated by medication.  Physical examination showed bilaterally descended testes and a normal phallus.  The examiner found that there was no relationship between the Veteran's erectile dysfunction and his varicocele or epididymitis, and that symptoms related to varicocele and epididymitis were "minimal."  

On VA examination in March 2010, the Veteran reported bilateral testicular pain, worse on the right.  He did not receive treatment for these symptoms.  He was still experiencing erectile dysfunction, which the examiner attributed to a 30-year smoking history and low testosterone.  There was no history of recurrent urinary tract infection or hospitalization.  Physical examination showed bilaterally descended testicles, with no scrotal edema, palpable varicocele on either side, or inguinal hernia.  The phallus was normal and the testicles were normal in size.  The right testicle was "mildly tender to palpation."  

In light of the above, the Board finds that a compensable rating for left varicocele, or a rating in excess of 10 percent for right epididymitis, is not warranted under DC 7523 or DC 7524.  The evidence shows that both testicles are present and neither is atrophied.  Both testicles are of normal size.  Although the Veteran experiences intermittent pain in the right testicle, there is no suggestion that his pain is of such duration and severity that it would equate to atrophy or removal of one or both testes.  

The Veteran's disability could also be potentially evaluated under DC 7525 for "chronic epididymo-orchitis."  That DC provides that such disabilities are to be rated as a urinary tract infection under the rating formula set forth at 38 C.F.R.         § 4.115a.  38 C.F.R. § 4.115b (Diagnostic Code 7525).  However, no recurrent urinary tract infections, hospitalizations, long-term drug therapy or intensive management of urinary symptoms are shown by the evidence of record.  The Veteran has indicated that he has not sought any treatment for such symptoms.  Although the Veteran did report nocturia on VA examinations in November 2004 and March 2006, this symptom is not considered among those for urinary tract infection, and there is no other evidence that nocturia is related to epididymitis.  38 C.F.R. § 4.115a (2011).  Thus, an increased rating is not warranted under Diagnostic Code 7525. 

Section 4.115b also calls for the potential application of special monthly compensation when evaluating any claim involving loss or loss of use of a creative organ.  See 38 C.F.R. §§ 3.350, 4.115b.  The Board recognizes that the Veteran is experiencing erectile dysfunction, which will be addressed in the remand below.  Nevertheless, there is no indication that epididymitis or varicocele has caused any such loss.  Consequently, special monthly compensation is not warranted.  

In consideration of the above, the Board finds that entitlement to a rating in excess of 10 percent for right epididymitis, or a compensable rating for left varicocele, is not warranted.  See Hart, supra.  The preponderance of the evidence is against these claims.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's epididymitis or varicocele has reflected so exceptional or unusual a disability picture as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  No significant impairment of the Veteran's occupation or activities of daily living has been noted.  In fact, the Veteran is currently employed on a full-time basis.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.  

Skin Disability of the Scrotum

The rating criteria used to evaluate disabilities of the skin, in particular disabilities involving scars, was amended in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  The changes were effective October 23, 2008, and applicable to all applications for VA benefits received on, or after, that date.  As the Veteran's claim was received prior to the effective date of the change, the regulations in effect prior to the change are for application.  (There has been no request for application of the new criteria.)

The Veteran underwent a VA examination of his scrotum in November 2004.  He gave a history of a rash on the scrotum during service, which was treated successfully with corticosteroids.  He had not experienced any symptoms since his discharge from service.  A physical examination of the scrotum showed no signs of a skin disorder.  The Veteran denied any symptoms of a skin disorder, nor was he undergoing treatment for any skin disability of the scrotum.  The diagnosis was eczema, resolved with no residuals.  

The Veteran underwent another VA examination in March 2010.  He reported no symptoms of rash or any other skin disorder of the scrotum since he was last examined.  He had not received any treatment for such a condition.  He could not recall the last episode of a rash on the scrotum.  A physical examination of the skin of the scrotum was normal, with no evidence of rash, lesions, or any residuals of a skin condition. 

The Veteran's skin disability of the scrotum has been rated at a noncompensable level under DC 7806.  Under this DC, dermatitis or eczema is to be rated under either the criteria set forth in Diagnostic Code 7806, or rated as scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R.  § 4.118 (2008). 

Diagnostic Code 7801 relates to disabilities for scars, other than the head, face, or neck that are deep or that cause limited motion are evaluated by the measurement of the area of the scar.  38 C.F.R. § 4.118, DC 7801 (2008).  Diagnostic Code 7802 pertains to disabilities for scars, other than the head, face, or neck, that are superficial and do not cause limited motion.  38 C.F.R. § 4.118, DC 7802 (2008).

A 10 percent evaluation is warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 and Note (1) (2008).  A 10 percent evaluation is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008). 

Finally, DC 7805 provides for a scar to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  

The Veteran's skin disability does not satisfy any of the criteria contained within the aforementioned criteria.  There is no evidence of scarring, chronic rashes or lesions.  The skin on the Veteran's scrotum has been normal on VA examination, and he has denied experiencing any unusual skin symptoms or undergoing treatment for such a problem since his discharge from active service.  

In consideration of the above, the Board finds that entitlement to a compensable rating for skin disability of the scrotum is not warranted.  See Hart, supra.  The preponderance of the evidence is against this claim.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's skin disability has reflected so exceptional or unusual a disability picture as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R.           § 3.321(b)(1).  No significant impairment of the Veteran's occupation or activities of daily living has been noted.  In fact, no disability resulting from a skin disorder of the scrotum has been identified by the Veteran or noted on VA examination.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16. 


ORDER

A rating in excess of 10 percent for right epididymitis with painful testicle is denied.

A compensable evaluation for left varicocele is denied.

A compensable evaluation for skin disability of the scrotum is denied.  


REMAND

The Veteran has not been provided with adequate notice regarding the Veterans Claims Assistance Act of 2000 (VCAA) and its applicability to his appeal for service connection for erectile dysfunction.  The notice letters sent to the Veteran in March 2008 and March 2009 informed him of the evidence needed to substantiate a claim for service connection on a direct basis, but did not address the evidence needed for a claim of secondary service connection.  The Veteran has maintained that his erectile dysfunction was caused or chronically worsened by his service-connected right epididymitis and/or left varicocele.  Such notice must be provided prior to the readjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

Post-service treatment records from Cleveland VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in September 2008.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim for service connection for erectile dysfunction on a secondary basis.  

2.  Contact the Cleveland VAMC and request that all records of the Veteran's treatment at that facility since September 2008 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above has been completed, undertake any additional development suggested by the record, especially in light of newly received evidence.  Thereafter, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


